Citation Nr: 1016374	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
bilateral knee disorder, and if so whether service connection 
for a bilateral knee disorder is warranted.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to October 
1979, from November 1990 to June 1991, and from May 1996 to 
February 1997, including additional active and inactive duty 
for training in the U.S. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a February 2007 substantive appeal, the Veteran requested 
a hearing before the Board sitting in Washington, D.C.  He 
withdrew the request for a hearing in writing in June 2009.   

In August 2009, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

A remand by the Board confers on a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998). 

In a January 2007 statement of the case, the RO reopened a 
final disallowed claim for service connection for a bilateral 
knee disorder but denied the claim on the merits.  In August 
2009, the Board remanded the claim to provide the Veteran 
with adequate notice of the criteria to reopen a final 
disallowed claim and notice of all five elements of a claim 
for service connection.  The Board also directed the RO to 
obtain service personnel records to verify several periods of 
active duty service and to obtain complete service treatment 
records covering all periods of service.  

Notice has been provided and personnel records have been 
obtained and associated with the claims file that verify the 
periods of active service listed above.  However, the only 
service treatment records in the claims file cover periods of 
service ending in May 1991.   No additional requests have 
been made for Army Reserve treatment records since May 1991 
including records associated with overseas active duty from 
May 1996 to June 1997 and continued Reserve service until 
retirement in September 2001.   

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2) (2009).  As the 
Veteran contends that his bilateral knee symptoms first 
manifested during active duty in 1990-91, requests for active 
duty and Reserve treatment records after this date are 
necessary prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service 
agency a complete file of all service 
treatment records including records of 
examination and medical care for the 
Veteran's active duty service from May 
1996 to February 1997 and all Army 
Reserve service from May 1991 to 
September 2001.   Request Reserve medical 
treatment records from the U.S. Army 
Human Resources Command, ATTN: AHRC-CIS-
P, 1 Reserve Way, St. Louis, MO 63132-
5200.  Associate any records received 
with the claims file.  

2.  Then readjudicate the petition to 
reopen the final disallowed claim and, if 
reopened, a claim for service connection 
for a bilateral knee disorder.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative the requisite time period 
to respond.  Then, return the case to the 
Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
S.C. KREMBS 	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


